Citation Nr: 1117266	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-25 204	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial disability rating for the service-connected posttraumatic stress disorder (PTSD) rated as 30 percent disabling prior to June 18, 2007 and as 70 percent disabling beginning on June 18, 2007.  

2.  Entitlement to an increased disability rating for the service-connected peripheral neuropathy of the left lower extremity, rated as 30 percent disabling. 

3.  Entitlement to service connection for a claimed equilibrium disorder and dizziness. 

4.  Entitlement to service connection for claimed onychomycosis of the left lower extremity.    

5.  Whether new and material evidence has been received to reopen the claim of service connection for peripheral neuropathy of the right lower extremity. 

6.  Whether new and material evidence has been received to reopen the claim of service connection for tinnitus.   

7.  Whether new and material evidence has been received to reopen the claim of service connection for hearing loss.    

8.  Whether new and material evidence has been received to reopen the claim of  service connection for tendinitis of the left knee.  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION


The Veteran served in the National Guard from August 14 to 28, 1955; June 10 to 24, 1956; and June 9 to 23, 1957.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2005 of the RO, which granted service connection for PTSD and assigned a 10 percent rating, beginning on December 14, 2004.  

In November 2005, the RO assigned a 30 percent rating for the PTSD beginning on December 14, 2004.  In July 2010, the RO assigned a 70 percent rating effective on June 18, 2007.  

A November 2007 rating decision denied an increased rating for the service-connected peripheral neuropathy of the left lower extremity; reopened the claim of service connection for peripheral neuropathy of the right lower extremity and denied the claim on the merits; denied service connection for onychomycosis; and determined that new and material evidence had not been received to reopen the claims for service connection for hearing loss and tinnitus.  

The Board notes that, in June 2009, the Veteran's attorney indicated that the Veteran was unable to attend the Board hearing scheduled in June 2009.  The attorney requested a cancellation of the hearing.

In a July 2008 rating decision denied an increased rating for left lower extremity neuropathy; service connection for onychomycosis and neuropathy of the right lower extremity; and entitlement to a total compensation rating for individual unemployability. 

In October 2009, this matter was remanded to the RO for additional development of the record.  

In a November 2009 rating decision, the RO denied service connection for an equilibrium disorder and determined that new and material evidence had not been received to reopen the claims of service connection for hearing loss, tinnitus, and a left knee disability.  

The Veteran had perfected an appeal of the issue of a total rating based upon individual unemployability due to service-connected disabilities.  In a July 2010 rating decision, the RO granted entitlement to a total rating based upon individual unemployability due to service-connected disabilities, effective on June 18, 2007.  

The Board finds that this is a grant of the full benefit sought on appeal, and therefore, this issue is not longer before the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran in this case served in the National Guard from August 14 to 28, 1955; June 10 to 24, 1956; and June 9 to 23, 1957]

2.  On April 6, 2011, the Board was notified by the RO in Winston-Salem, North Carolina, that the Veteran had died in November 2010.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  

Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  

As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  

The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.


		
STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


